Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110033 Page 1 of 32



 1   Evan R. Chesler (N.Y. Bar No. 1475722; pro hac vice)
     echesler@cravath.com
 2   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 3   New York, NY 10019
     Telephone: (212) 474-1000
 4   Facsimile: (212) 474-3700
 5   David A. Nelson (Ill. Bar No. 6209623; pro hac vice)
     davenelson@quinnemanuel.com
 6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
 7   Chicago, Illinois 60661
     Telephone: (312) 705-7400
 8   Facsimile: (312) 705-7401
 9   Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   Randall E. Kay (SBN 149369)
     rekay@jonesday.com
11   JONES DAY
     4655 Executive Drive, Suite 1500
12   San Diego, California 92121
     Telephone: (858) 314-1200
13   Facsimile: (844) 345-3178
14   [Additional counsel identified on signature page]
15   Attorneys for
     QUALCOMM INCORPORATED
16
17                        UNITED STATES DISTRICT COURT
18                     SOUTHERN DISTRICT OF CALIFORNIA
19
20   IN RE: QUALCOMM LITIGATION                  No. 17-cv-0108-GPC-MDD
21                                               QUALCOMM INCORPORATED’S
22                                               OPPOSITION TO APPLE’S AND
                                                 THE CMS’ MOTION FOR
23                                               DETERMINATION OF FRENCH
24                                               LAW PURSUANT TO FED. R. CIV.
                                                 P. 44.1
25
26
27
28
                                                                  Case No. 17-cv-0108-GPC-MDD
                                                     QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110034 Page 2 of 32



 1                                             TABLE OF CONTENTS
 2
 3   INTRODUCTION ........................................................................................................ 1
 4   I.       APPLE MISCHARACTERIZES QUALCOMM’S MOTION. ........................ 1
 5   II.      IT IS APPLE THAT TRIES TO MISUSE RULE 44.1. .................................... 2
 6   III.     APPLE’S “PRINCIPLES OF FRENCH LAW” ARE MISLEADING
              AND WRONG. .................................................................................................. 4
 7
              1.       Interpretation of Contracts: Consistency with U.S. Law. ....................... 4
 8
              2.       Interpretation of Contracts: Parties’ Intent.............................................. 5
 9
              3.       Interpretation of Contracts: Burden of Proof. ......................................... 8
10
     APPLE’S DETERMINATIONS AND......................................................................... 9
11
     QUALCOMM’S COUNTER-DETERMINATIONS. ................................................. 9
12
     IV.      APPLE’S DETERMINATION NO. 1. .............................................................. 9
13
     V.       APPLE’S DETERMINATIONS NOS. 2 AND 3. ............................................. 9
14
              1.       Qualcomm Counter-Determination No. 1. ............................................. 11
15
              2.       Qualcomm Counter-Determination No. 2. ............................................. 15
16
              3.       Qualcomm Counter-Determination No. 3. ............................................. 18
17
     VI.      APPLE’S DETERMINATION NO. 4. ............................................................ 20
18
              1.       Qualcomm’s Counter-Determination No. 4. .......................................... 20
19
              2.       Qualcomm’s Counter-Determination No. 5. .......................................... 25
20
     CONCLUSION ........................................................................................................... 26
21
22
23
24
25
26
27
28
                                                                                        Case No. 17-cv-0108-GPC-MDD
                                                                           QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                                 i
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110035 Page 3 of 32



  1                                             TABLE OF AUTHORITIES
  2                                                                                                                          Page(s)
      Cases
  3
      Animal Science Products, Inc. v. Hebei Welcome Pharmaceutical Co.,
  4      138 S. Ct. 1865 (2018) ............................................................................................... 5
  5   Apple Inc. v. Qualcomm Inc., No. 3:17-cv-108-GPC-MDD, 2017 WL
        3966944 (S.D. Cal. Sep. 7, 2017) ............................................................................ 26
  6
      Apple, Inc. v. Motorola Mobility, Inc., 886 F. Supp. 2d 1061 (W.D. Wis.
  7     2012) ........................................................................................................................ 17
  8   Cass. civ. 1, 21 décembre 2006, no. 0520031 ................................................................ 9
  9   Cass. civ. 1, 28 mars 1977, no. 75-13782 ....................................................................... 8
 10   Cass. civ., 15 avril 1872, DP 1872, 1, 176 ..................................................................... 6
 11   Cass. civ. 2, 18 octobre 2017, No. 14-18118 .................................................................. 9
 12   Cass. civ. 3, 14 février 1996, no. 94-12268 .................................................................... 8
 13   Cass. com., 7 janvier 1975, no. 72-14681 ...................................................................... 7
 14   Clarkson Co. v. Rockwell Int’l Corp., 441 F. Supp. 792 (N.D. Cal. 1977) .................... 4
 15   Core Wireless Licensing S.A.R.L. v. Apple Inc., 899 F.3d 1356 (Fed. Cir.
        2018) ........................................................................................................................ 18
 16
      Huawei Techs. Co. v. T-Mobile US, Inc., No. 2:16-CV-00052-JRG-RSP,
 17     2017 WL 3954108 (E.D. Tex. Aug. 29, 2017), adopted by, 2017 WL
        3927177 (E.D. Tex. Sept. 6, 2017) .................................................................... 16, 20
 18
      In re USGen New England, Inc., No. 03-30465, 2007 WL 2363353
 19       (Bankr. D. Md. Aug. 16, 2007) ................................................................................. 3
 20   Itar-Tass Russian News Agency v. Russian Kurier, Inc., 153 F.3d 82 (2d
         Cir. 1998) ................................................................................................................... 3
 21
      TCL Commc’n Tech. Holdings, Ltd. v. Telefonaktiebolaget LM Ericsson,
 22     No. SACV 14-341 JVS(DFMx), 2018 WL 4488286 (C.D. Cal. Sept.
        14, 2018) .................................................................................................................. 24
 23
      Weiss v. La Suisse, 313 F. Supp. 2d 241 (S.D.N.Y. 2004) ............................................. 3
 24
      Statutes & Rules
 25
      Fed. R. Civ. P. 26(a)(2) ................................................................................................... 4
 26
      Fed. R. Civ. P. 44.1 ................................................................................................ passim
 27
      NEW CIVIL CODE Art. 1166 ........................................................................................... 12
 28
                                                                                              Case No. 17-cv-0108-GPC-MDD
                                                                                 QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                                       i
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110036 Page 4 of 32



      NEW CIVIL CODE Art. 1192 ............................................................................................. 6
  1
      NEW CIVIL CODE Art. 2274 ............................................................................................. 8
  2
      OLD CIVIL CODE Arts. 1135, 1159-60 .......................................................................... 12
  3
      OLD CIVIL CODE Art. 1156 ............................................................................................. 7
  4
      OLD CIVIL CODE Art. 1353 ............................................................................................. 9
  5
      Other Authorities
  6
      ALAIN BENABENT, DROIT DES OBLIGATIONS (LGDJ, lextenso éditions,
  7     16th ed., 2017) ..................................................................................................... 7, 12
  8   C. DEMOLOMBE, TRAITE DES CONTRATS (1869) ............................................................. 7
  9   FRANÇOIS CHENEDE, LE NOUVEAU DROIT DES OBLIGATIONS ET DES
        CONTRATS (2017) ..................................................................................................... 12
 10
      FRANÇOIS TERRE ET AL., LES OBLIGATIONS (11th ed. 2013)............................................ 6
 11
      PASCALE DEUMIER, INTRODUCTION GENERALE AU DROIT (4th ed. 2017) .................... 12
 12
      PHILIPPE-HENRI DUTHEIL, DROIT DES ASSOCIATIONS ET FONDATIONS (1st
 13      ed. 2016) .................................................................................................................... 7
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                              Case No. 17-cv-0108-GPC-MDD
                                                                                 QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                                      ii
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110037 Page 5 of 32



  1                                      INTRODUCTION
  2            Apple’s1 Rule 44.1 Motion (the “Motion”) mischaracterizes Qualcomm’s
  3   opening brief; states an intent to offer expert testimony that is at odds with its own
  4   motions in limine; offers a misleading and inappropriate exposé on French law that it
  5   never connects to the determinations it is seeking; and fails to adequately specify the
  6   determinations sought. On the substance of the determinations Apple actually seeks,
  7   Apple is wrong.
  8            Accordingly, rather than simply oppose Apple’s determinations, which do not
  9   advance the issues in dispute in this case, where appropriate, Qualcomm proposes
 10   specific counter-determinations that reflect the correct interpretation of French law as
 11   it relates to those disputed issues. Issuing an order in favor of Qualcomm’s counter-
 12   determinations will help facilitate the crafting of appropriate jury instructions with
 13   respect to the claims at issue in this case that pertain to French law.
 14   I.       APPLE MISCHARACTERIZES QUALCOMM’S MOTION.
 15            Apple accuses Qualcomm of arguing there “can be no antitrust conduct because
 16   its agreements are FRAND as matter of French law”. (Motion at 1-2.) Apple also
 17   asserts that Qualcomm is requesting the Court improperly to make findings regarding
 18   Qualcomm’s FRAND obligation that it insists must be decided “based on the evidence
 19   presented at trial”. (Id. at 1.) That is simply not true and a puzzling assertion to make
 20   at a time when Apple had not yet seen Qualcomm’s brief.
 21            Qualcomm’s proposed determinations simply ask the Court to resolve legal
 22   issues related to Apple’s claims so that it can properly instruct the jury. For example,
 23   it is a legal issue whether Qualcomm’s ETSI FRAND obligation is discharged by
 24   executing a license agreement. (See Qualcomm’s Opening Mem., Determination #1.)
 25   The legal impact of signing a license agreement is not a factual issue for the jury to
 26
 27        This brief refers to Apple and the Contract Manufacturers together as “Apple”
           1

      unless there is a need to differentiate.
 28
                                                                       Case No. 17-cv-0108-GPC-MDD
                                                          QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                   1
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110038 Page 6 of 32



  1   decide. Nor does Qualcomm seek resolution of any antitrust claims through its Rule
  2   44.1 motion. Some of the determinations may be relevant to Apple’s antitrust claims,
  3   but none would be resolved by any of the Court’s 44.1 rulings.
  4             Qualcomm will not address that issue further in this brief, but instead will
  5   address any remaining arguments concerning its opening brief in reply to Apple’s
  6   opposition.
  7   II.       IT IS APPLE THAT TRIES TO MISUSE RULE 44.1.
  8             Apple claims that its French law experts, Professors Libchaber and Stoffel-
  9   Munck, “will present their non-legal opinions to the jury” and that the Court will need
 10   to consider “Live Testimony”. (Motion at 2, 10.) Those assertions suggest at least
 11   two attempts to misuse Rule 44.1. Contrary to Apple’s suggestions, the jury should
 12   not receive any testimony from Professors Libchaber or Stoffel-Munck in any form,
 13   and, because the record already is sufficiently developed to allow the Court to make
 14   its Rule 44.1 determinations, additional live testimony is unnecessary.
 15             First, Professors Libchaber and Stoffel-Munck should not testify at trial. As
 16   Apple argued in its Motion in Limine No. 13 (ECF No. 856) “[t]estimony to an
 17   ultimate issue of law is inadmissible” and “testimony on the duties and obligations of
 18   licensors and licensees pursuant to SSO IPR policies . . . is improper”. (ECF No. 856
 19   at 1.) Professors Stoffel-Munck and Libchaber are qualified solely as Professors of
 20   French law; they have both expressly disclaimed any opinions about the workings of
 21   ETSI, IP licensing or the cellular industry.2 As such they have no relevant non-legal
 22   opinions to offer and should not testify to the jury. Their opinions are solely for the
 23   Court in connection with the Court’s Rule 44.1 determinations on French law. (See
 24   Qualcomm’s Opp. to Apple’s Motion in Limine No. 13 (ECF No. 929).) This issue
 25
 26         2
           Libchaber Dep. (Ex. 1) 21:17-25; 23:6-11 23:18-21, 24:9-13; Stoffel-Munck
 27   Dep. (Ex. 2) 20:22-23, 21:11-21. All Exhibits referenced in this memorandum are
      attached to the declaration of Nathan E. Denning, filed herewith.
 28
                                                                         Case No. 17-cv-0108-GPC-MDD
                                                            QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                     2
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110039 Page 7 of 32



  1   was already addressed in Qualcomm’s Daubert Motion No. 6 (ECF No. 823), which
  2   seeks to preclude Professor Libchaber from offering opinions to the jury that require
  3   technical analysis he does not possess.
  4         Second, Apple refers to “Live Testimony” by Professors Libchaber and Stoffel-
  5   Munck. To the extent Apple is referring to live testimony for the Court on issues of
  6   French law, however, the current record is more than sufficient. The parties submitted
  7   five expert reports containing 128 pages of substantive content on the meaning of
  8   French law as it pertains to this case. The parties subsequently took four depositions
  9   of three different French law experts for a total of 18 hours on the record. Courts
 10   regularly make Rule 44.1 determinations without holding a separate evidentiary
 11   hearing. See In re USGen New England, Inc., No. 03-30465, 2007 WL 2363353, at
 12   *18 (Bankr. D. Md. Aug. 16, 2007) (“expert testimony to determine foreign
 13   law . . . need not be live and may be made via declarations or affidavit”); Weiss v. La
 14   Suisse, 313 F. Supp. 2d 241, 244 (S.D.N.Y. 2004) (“Unless the law requires me to
 15   hear live testimony on these matters—and I do not believe it does—plaintiffs cannot
 16   complain that they have not had a Rule 44.1 hearing. They did have a hearing—just
 17   not one involving live witnesses.”); Itar-Tass Russian News Agency v. Russian Kurier,
 18   Inc., 153 F.3d 82, 92 (2d Cir. 1998) (noting that in Rule 44.1 determinations, “it is not
 19   the credibility of the experts that is at issue, it is the persuasive force of the opinions
 20   they expressed”).
 21         Apple has pointed to no gap in the extensive record, nor any questions that have
 22   gone unanswered. Instead, Apple’s suggestion that there must be additional live
 23   testimony appears to be mere gamesmanship. As Apple well knows, Qualcomm’s
 24   French law expert, Professor Fauvarque-Cosson, is no longer available to offer live
 25   testimony because she was appointed to the Conseil d’État, the French supreme court
 26   for administrative law, and was denied permission from that court to testify further in
 27   this matter. (See Qualcomm’s Opposition to Apple’s Motion in Limine No. 13 (ECF
 28
                                                                         Case No. 17-cv-0108-GPC-MDD
                                                            QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                    3
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110040 Page 8 of 32



  1   No. 929) at 3-4 n.3.) Qualcomm elected to take Professor Fauvarque-Cosson’s trial
  2   deposition to ensure the record regarding her opinions was complete. To the extent
  3   Apple intends to surprise Qualcomm with some opinion that is not contained in the
  4   previous written submissions and extensive testimony, that would obviously be
  5   improper under Rule 26 and this Court’s scheduling orders. Fed. R. Civ. P. 26(a)(2);
  6   ECF 508, 604 (Scheduling Orders). In short, Apple provides no basis for live
  7   testimony on Rule 44.1 issues.3
  8   III.       APPLE’S “PRINCIPLES OF FRENCH LAW” ARE MISLEADING AND
  9              WRONG.
 10              The substance of Apple’s Motion begins with a long exposé on French law,
 11   much of which is never connected to any determination Apple is seeking. The section
 12   is argumentative and misleading; less a treatise on French law and more Apple’s
 13   views on what it wishes French law were. But because most of Apple’s discussion is
 14   unconnected to any determination, Qualcomm will address here only those portions
 15   that appear to be relevant to Apple’s proposed determinations. Qualcomm’s failure to
 16   rebut a specific “principle” should not be construed as agreement with it; Qualcomm’s
 17   position on issues of French law relevant to its proposed determinations is set forth in
 18   its opening brief. (ECF 876.)
 19      1. Interpretation of Contracts: Consistency with U.S. Law.
 20              Apple claims that “interpretations [of French law] cannot be inconsistent with
 21   U.S. law”. (Motion at 4.) That is incorrect. It is basic, black-letter law that foreign
 22   law will be applied even if it is inconsistent with U.S. law, so long as it is not contrary
 23   to a fundamental public policy. Clarkson Co. v. Rockwell Int'l Corp., 441 F. Supp.
 24   792, 797 (N.D. Cal. 1977). Were Apple right that U.S. law always controls if there is
 25   any inconsistency, there would be no need for conflicts of law analysis and there
 26
             3
 27       Of course, to the extent the Court believes additional information is required,
      Qualcomm will provide it in whatever format the Court requests.
 28
                                                                         Case No. 17-cv-0108-GPC-MDD
                                                            QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                     4
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110041 Page 9 of 32



  1   would be no need for determinations of foreign law under Rule 44.1—U.S. law would
  2   always apply. That is obviously wrong. Apple’s reliance on Animal Science
  3   Products, Inc. v. Hebei Welcome Pharmaceutical Co. is misplaced. That case has
  4   nothing to do with inconsistency between foreign and United States law. Rather, the
  5   case involved a situation in which a foreign government submitted a statement to the
  6   court on the meaning and interpretation of its domestic law. The Supreme Court held
  7   that United States courts are “not bound to accord conclusive effect to [a] foreign
  8   government’s statements” about the meaning and interpretation of that government’s
  9   domestic law. 138 S. Ct. 1865, 1869 (2018).4
 10      2. Interpretation of Contracts: Parties’ Intent.
 11           Apple offers several arguments suggesting a French judge could ignore the
 12   meaning and the purpose of the IPR policy as originally drafted in favor of Apple’s
 13   preferred views of what the contract should mean. For example, Apple suggests that
 14   the sovereign power of French judges permits them to ignore mandatory provisions of
 15   the Civil Code concerning the proper interpretation of contracts. (Motion at 7.) Apple
 16   also suggests that French judges may actually cite the Code but then secretly pursue
 17   some different, nebulous “objective[]” interpretation of a contract. (Id.) Neither
 18   position is correct.
 19           First, Apple, in an apparent attempt to diminish the importance under French
 20   law that should be accorded to evidence concerning the drafting of a contract—a
 21   category of evidence submitted only by Qualcomm, and which supports Qualcomm’s
 22   interpretation of the ETSI IPR Policy—incorrectly characterizes the sovereign power
 23   of French lower court judges, unduly expanding the principle of sovereign power to
 24   suggest that lower court judges can ignore mandatory provisions of the French Civil
 25
          4
           The Ministry of Commerce of the People’s Republic of China had submitted an
 26   amicus brief taking a position, which was in direct conflict with its position in a WTO
 27   matter, on an issue of Chinese law. 138 S. Ct. at 1870. There is no submission by a
      foreign government in connection with the present Rule 44.1 motions.
 28
                                                                      Case No. 17-cv-0108-GPC-MDD
                                                         QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 5
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110042 Page 10 of
                                      32


 1   Code. (Id.) For example, Apple argues that French judges can simply ignore Article
 2   1156, which requires judges to interpret contracts based on “the common intention of
 3   the contracting parties”. (Old Civil Code (Ex. 3.)) Apple’s expert goes as far as
 4   stating that a French judge can “do[] what he wants. He has a sovereign power.”
 5   (Motion at 7 (quoting Libchaber Dep. 88:6-21).)
 6           However, the sovereign power of a French judge is not about mandatory rules
 7   of interpretation the judge can purportedly ignore; it is about the limits of appellate
 8   review. The Cour de Cassation, the French supreme court for private and criminal
 9   law, will not overturn a lower court decision that incorrectly interprets a contract
10   unless there has been a “distortion” of a clear and unambiguous term. FRANÇOIS
11   TERRÉ ET AL., LES OBLIGATIONS § 457-59 (11th ed. 2013) (Ex. 4).5 That the Cour de
12   Cassation does not overturn lower court decisions that incorrectly interpret contracts
13   does not mean that French judges are free to ignore mandatory rules of interpretation
14   set out in the Civil Code.6 Apple’s position on this point is not only unsupported by
15
         5
           The principle of “distortion” is reflected in Article 1192 of the New Civil Code:
16
     “Clear and unambiguous terms are not subject to interpretation as doing so risks their
17   distortion.” (Ex. 5.) This principle was established in an 1872 judgment of the Cour
     de Cassation, which held that when the terms of a contract a clear an unambiguous,
18
     judges are not permitted to distort the obligations resulting from them. Cass. Civ., 15
19   avril 1872, DP 1872, 1, 176 (Ex. 6).
20       6
           Thus, French lower court judges are obligated to follow Article 1156. Indeed,
21   during his deposition, Apple’s French law expert repeatedly claimed that Article 1156
     was not mandatory insofar as judges do not need to apply it, (Libchaber Dep. (Ex. 1)
22   81:17-18, 88:6, 89:9, 90:25-91:5, 92:3-11, 95:24-96:4, 115:12-16), but later admitted
23   that a “famous” and “reliable” textbook by a “famous author” which is an “authority
     on French contract law”, (Libchaber Dep. (Ex. 1) 115:21-116:11), states that Article
24   1156 is a “true rule” and is “mandatory”. (Libchaber Dep. (Ex. 1) 117:24-119:3.)
25   Apple’s French law expert also admitted that a work by “an important publisher”
     stated that a judge must apply Article 1156 in interpreting the bylaws of an
26   association, (Libchaber Dep. 123:10-125:15), which, Apple’s expert concedes, is how
27   the ETSI IPR Policy is characterized in French law, (Libchaber Rebuttal Report (Ex.
     7) ¶ 6).
28
                                                                      Case No. 17-cv-0108-GPC-MDD
                                                         QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 6
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110043 Page 11 of
                                      32


 1   any authority; it is affirmatively contradicted by recognized authorities in French
 2   contract law. See ALAIN BÉNABENT, DROIT DES OBLIGATIONS § 287 (LGDJ, lextenso
 3   éditions, 16th ed., 2017) (Ex. 8) ; PHILIPPE-HENRI DUTHEIL, DROIT DES ASSOCIATIONS
 4   ET FONDATIONS    (1st ed. 2016) § 2.65 (Ex. 9); CHARLES DEMOLOMBE, TRAITÉ DES
 5   CONTRATS   (1869) § 3 (Ex. 10) (seeking the common intention of the parties is “the
 6   very goal of interpretation, rather than one of its methods”); Cass. com., 7 janvier
 7   1975, no. 72-14681 (Ex. 11) (overturning lower court decision for failure to
 8   investigate the mutual intentions of the contracting parties).
 9         Second, Apple claims that “it is common to see decisions that cite to the French
10   Civil Code as the basis for their interpretation, but actually interpret the contract
11   objectively based on the present-day needs of the contract”, citing no authority other
12   than the testimony of their French law expert, Professor Libchaber, for this statement.
13   (Motion at 7.) Apple argues this “objective interpretation” should be applied instead
14   of seeking the common intention of the contracting parties, as dictated by
15   Article 1156. But in support of his argument, Professor Libchaber pointed to cases
16   citing OLD CIVIL CODE Article 1156. (Libchaber Dep. (Ex. 1) 80:4-25.) He also
17   admitted that the only source cited in his report for this proposition did not actually
18   state that the objective method should be applied. (Libchaber Dep. 104:10-25.) And
19   his own prior writings stated exactly the opposite:
20       “The goal of contract interpretation under French law is to determine the
21         common intent of the parties at the time of the contract.” (Expert Report of
22         Rémy Libchaber ¶ 21 (February 8, 2017), Intellectual Ventures I LLC v. AT&T
23         et al., 1:15-cv-00800-LPS (Ex. 12) (“Intellectual Ventures Report”).)
24       “the main rule of interpretation is that of Article 1156: the search for the
25         common intent of the parties is the main criterion for interpretation.” (Report
26         of Remy Libchaber Regarding Interpretation of Contracts in French Law at 4
27
28
                                                                        Case No. 17-cv-0108-GPC-MDD
                                                           QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                  7
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110044 Page 12 of
                                      32


 1            (September 13, 2013), Apple Inc. v. Samsung Elecs. Co., No. 12-CV-00630-
 2            LHK (Ex. 13) (“Samsung Report”).)
 3            In these prior reports, Professor Libchaber also suggests that testimony from the
 4   drafters of the ETSI IPR Policy would be relevant to interpret the Policy. In his
 5   Samsung Report, he states: “A French judge may rely on declarations by individuals
 6   who may have a helpful opinion regarding the dispute. In order for a declaration to be
 7   probative of the will of the parties, however, the declarant must have been present
 8   during the drafting of the contract.” (at 6.) In his Intellectual Ventures Report, he
 9   states: “The Court may use any means to determine the intentions of contracting
10   parties. The Cour de cassation expressed very well this liberty: ‘testimonial proof
11   may be used to interpret an obscure or ambiguous contract.’” (¶ 22 (citations
12   omitted).) These Libchaber positions are correct. In contrast, Libchaber’s (obviously
13   incorrect) position in this case is: “I disagree with the conclusion that a French judge
14   would attempt to ascertain the intention of the drafters (let alone rely on one particular
15   drafter) of the ETSI IPR Policy to determine the meaning of any ambiguous terms,
16   rather than conducting an objective analysis.” (Libchaber Rebuttal Report (Ex. 7)
17   ¶ 13.)
18      3. Interpretation of Contracts: Burden of Proof.
19            Finally, while Apple spends more than five pages discussing every other aspect
20   of French law, it leaves out a key one—the burden of proof. The parties agree that in
21   French law, the burden of proving a breach of Clause 4.1 is on the party claiming
22   breach. (Fauvarque-Cosson Rebuttal Report (Ex. 14) at 1, 6; Libchaber Opening
23   Report (Ex. 15) ¶ 16.) The parties also agree that “the party alleging a lack of good
24   faith must prove it”. (Fauvarque-Cosson Rebuttal Report at 6; see also OLD CIVIL
25   CODE Art. 2274; Libchaber Opening Report ¶ 61.) French case law confirms that a
26   party claiming breach of contractual obligation must prove that breach. (See Cass.
27   civ. 1, 28 mars 1977, no. 75-13.782 (Ex. 16); Cass. civ. 3, 14 février 1996, no. 94-
28
                                                                       Case No. 17-cv-0108-GPC-MDD
                                                          QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                  8
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110045 Page 13 of
                                      32


 1   12268 (Ex. 17).)
 2         However, Apple’s French law expert has claimed, for the first time in a rebuttal
 3   report, that a judicial “presumption of contractual breach” may be drawn against
 4   Qualcomm, which “implies an inversion in the burden of the proof”. (Libchaber
 5   Rebuttal Report ¶¶ 126-27.) But in French law presumptions may be drawn “only if
 6   they are “serious, precise and consistent”, OLD CIVIL CODE Art. 1353, which requires,
 7   among other things, that there are no other reasonable explanation for the established
 8   facts other than breach. See Cass. civ. 1, 21 décembre 2006, no. 05-20031 (Ex. 18);
 9   Cass. civ. 2, 18 octobre 2017, No. 14-18118 (Ex. 19) (approving a lower court’s
10   decision not to draw a presumption that the administration of a vaccine caused
11   multiple sclerosis in the “absence of scientific consensus as to the etiology of multiple
12   sclerosis”). Apple has made no such argument. Accordingly, a judicial presumption is
13   wholly inappropriate, and the burden of proof is with Apple.
14                          APPLE’S DETERMINATIONS AND
15                  QUALCOMM’S COUNTER-DETERMINATIONS.
16         Each of Apple’s proposed determinations proceeds from a general, vague
17   statement about French law (some of which are unobjectionable) but then includes a
18   number of arguments about specific points that are either misleading or incorrect (and
19   to which Qualcomm objects). Therefore, rather than simply oppose Apple’s proposed
20   determinations in whole, Qualcomm has proposed specific counter-determinations,
21   where appropriate.
22   IV.   APPLE’S DETERMINATION NO. 1.
23         The parties have stipulated that agreements must be performed in good faith
24   under French law, which includes the ETSI IPR Policy.
25   V.    APPLE’S DETERMINATIONS NOS. 2 AND 3.
26         Apple’s Determinations Nos. 2 and 3 both involve Clause 4 of the ETSI IPR
27   Policy, which governs the disclosure of essential or potentially essential IPR by patent
28
                                                                     Case No. 17-cv-0108-GPC-MDD
                                                        QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 9
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110046 Page 14 of
                                      32


 1   holders to ETSI.7 Specifically, Clauses 4.1 and 4.2 state as follows:
 2                 Clause 4.1: Subject to Clause 4.2 below, each MEMBER
                   shall use its reasonable endeavours, in particular during the
 3                 development of a STANDARD or TECHNICAL
                   SPECIFICATION where it participates, to inform ETSI of
 4                 ESSENTIAL IPRs in a timely fashion. In particular, a
                   MEMBER submitting a technical proposal for a
 5                 STANDARD or TECHNICAL SPECIFICATION shall, on a
                   bona fide basis, draw the attention of ETSI to any of that
 6                 MEMBER’s IPR which might be ESSENTIAL if that
                   proposal is adopted.
 7
                   Clause 4.2: The obligations pursuant to Clause 4.1 above
 8                 do however not imply any obligation on MEMBERS to
                   conduct IPR searches. (ETSI IPR Policy (Ex. 20).)
 9
             Clause 4.1 sets out a general obligation on member patent holders to use their
10
     “reasonable endeavours” to inform ETSI about patents that are essential to an ETSI
11
     standard in a “timely fashion”. It also states that “in particular” those patent holders
12
     participating during the development of a standard must use “reasonable endeavors”
13
     to inform ETSI of any patents that are essential to that standard. For those submitting
14
     a technical proposal, they must identify, on a “bona fide basis”, any patents that might
15
     become essential if the patent holder’s proposal is adopted. The ETSI Guide on IPRs
16
     is clear that the purpose of specifically referring to patent holders participating in the
17
     development of a standard was to clarify that it would not be reasonable to expect the
18
     same level of familiarity from those not involved with a standard, rather than to
19
     impose a different obligation:
20
                   “The addition of the phrase ‘in which it participates’
21                 therefore addresses the concern expressed by some ETSI
                   members, and also means that to the extent that a member is
22                 not participating in an ETSI standards development
                   committee/working group but becomes aware of certain
23                 essential IPRs, a general obligation to inform ETSI of the
                   essential IPRs remains”, (ETSI Guide on IPRs (Ex. 21)
24                 § 4.6.2.2), but “it is clear that it should not be reasonably
25
         7
           Apple’s Determination Nos. 2 and 3 are unnecessary because Professor
26   Libchaber’s testimony concerning Qualcomm’s purportedly untimely disclosures to
27   ETSI should be excluded from evidence because Professor Libchaber is not qualified
     to offer those opinions. See Qualcomm’s Daubert Motion No. 6 (ECF No. 823).)
28
                                                                       Case No. 17-cv-0108-GPC-MDD
                                                          QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 10
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110047 Page 15 of
                                      32


                  expected that an ETSI member should have a duty to take
 1                steps to find out about potential IPR it might have relating
                  to ETSI standards development work in areas/committees
 2                where that member is not participating in that work (no
                  more than it should be expected, as we have previously
 3                confirmed, that a member carry out patent/IPR searches)”,
                  (id. § 4.6.3.5, quoting DG COMPETITION, emphasis
 4                added.)
 5         In all cases, then, the basic obligation of Clause 4 is to act in good faith. Those
 6   participating in the development of a standard should use their knowledge of that
 7   standard to make “reasonable endeavors” to determine whether any of their patents
 8   might be relevant. Those submitting a technical proposal, who may have a better
 9   sense about which of their patents may be implicated if that proposal is adopted,
10   should disclose those patents on a “bona fide basis” or, again, in good faith.
11         Apple nominally seeks just two determinations regarding Clause 4, but a closer
12   reading of Apple’s arguments reveals Apple is raising at least three distinct issues: (1)
13   that a French judge would consider the circumstances of a disclosure when
14   determining whether it was timely, but would not consider industry practice and may
15   not consider the intent of the disclosing party; (2) that patent holders participating in
16   the development of a standard must disclose IPR before that standard is adopted to be
17   timely; and (3) that submitters of technical proposals are held to a heightened good
18   faith requirement. Each is wrong, and Qualcomm addresses each in turn with specific
19   counter-determinations.
20      1. Qualcomm Counter-Determination No. 1: The Practices of Other ETSI
21         Members and the Disclosing Party’s Intent Should Be Considered When
22         Assessing Whether an ETSI Member Has Complied with Clause 4.1 of the
23         ETSI IPR Policy.
24         In its Determination No. 2, Apple states that a French law judge would consider
25   the circumstances of an IPR Disclosure to interpret “timely”. Qualcomm agrees. But
26   in its argument, Apple excludes several sources of relevant evidence, including the
27   conduct of other industry participants and the intent of the disclosing party. Both are
28
                                                                      Case No. 17-cv-0108-GPC-MDD
                                                         QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 11
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110048 Page 16 of
                                      32


 1   highly relevant, and the Court should determine that they would be considered by a
 2   French judge, and therefore, should be considered by the jury here.
 3         First, Apple claims that “[t]o determine whether a party has breached the
 4   disclosure obligation, only the conduct of the IPR owner is considered—no other
 5   party’s disclosure practice is relevant”. (Motion at 11.) Apple’s position is incorrect
 6   under French law. In fact, Apple cites no evidence other than the unsupported
 7   statements of its own expert for this proposition, and those statements contradict his
 8   previously expressed views.
 9         Apple’s French law expert agrees that the term “timely”, as used in Clause 4.1
10   of the ETSI IPR Policy is “unclear” and a “vague notion”. (Libchaber Opening
11   Report (Ex. 15) ¶ 41; Libchaber Dep. (Ex. 1) 192:5.) There is no dispute that industry
12   practice can be used to interpret a contract term that is vague or ambiguous. (See
13   Libchaber Rebuttal Report ¶ 27 (“[U]ndoubted practices (understood in proper
14   context), should they be local or professional, can be used to understand how a
15   contract should be interpreted”); Fauvarque-Cosson Opening Report (Ex. 22) at 6-10);
16   FRANÇOIS CHÉNÉDE, LE NOUVEAU DROIT DES OBLIGATIONS ET DES CONTRATS § 24.33
17   (2017) (Ex. 23); PASCALE DEUMIER, INTRODUCTION GÉNÉRALE AU DROIT §§ 428-29
18   (4th ed. 2017) (Ex. 24); BÉNABENT § 293 ; OLD CIVIL CODE Arts. 1135, 1159-60.
19   Moreover, the French Civil Code states “[w]here the quality of the act of performance
20   is not determined or capable of being determined under the contract, the debtor must
21   offer an act of performance of a quality which conforms to the legitimate expectations
22   of the parties taking into account its nature, usual practices and the amount of what is
23   agreed in return”. (NEW CIVIL CODE Art. 1166). Accordingly, the practices of other
24   ETSI members are relevant to interpret the word “timely” in Clause 4.1 of the ETSI
25   IPR Policy.
26         Although Professor Libchaber argues here that “what the standard practice of
27   SEP holders was with respect to the timeliness of their disclosures” is “unpertinent”,
28
                                                                     Case No. 17-cv-0108-GPC-MDD
                                                        QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                12
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110049 Page 17 of
                                      32


 1   (Libchaber Dep. 194:20-24), he previously argued the exact opposite in Apple Inc. v.
 2   Samsung Elecs. Co., No. 12-CV-01846-LHK, stating that “in the case of a criticism of
 3   the practice of a member in the disclosure of his patents: it suffices, in this respect, to
 4   ask ourselves whether he has respected the customs generally followed by the other
 5   members . . . . [I]t will sometimes be easier to determine if a disclosure is late with
 6   regard to the conducts of the other members rather than by reference to an original
 7   ideal”. Samsung Report at 15-16. He was correct then; he and Apple are wrong now.8
 8           Apple points to no legal authority supporting its assertion that a French judge
 9   would ignore industry practice when interpreting an undefined term. And the only
10   court to address the issue, of which Qualcomm is aware, expressly reviewed and
11   included such evidence in its finding. See Apple v. Samsung, Tōkyō Chihō Saibansho
12   [Tokyo Dist. Ct.] May 16, 2014, No. 2013 (Ne) 10043 (Ex. 25) at 128 (Japan)
13   (permitting infringement claim despite alleged breach of Clause 4.1 in part because
14   the two-year delay was not “extremely long when compared with other companies”).
15           Second, a French judge would consider (and, therefore, the jury here should
16   consider) the intentions of the disclosing party in assessing whether that party had
17   complied with Clause 4.1 of the ETSI IPR Policy.
18           The purpose of Clause 4.1 of the ETSI IPR Policy is to prevent “patent
19   ambush,”9 which involves a party “intentionally not disclosing Essential Intellectual
20   Property Rights (EIPR) during the standardization process, and after the standard has
21   issued, then disclosing such EIPR with the intention to not license on fair, reasonable,
22   and non-discriminatory (FRAND) terms”. (ETSI Guide on Intellectual Property
23
         8
           Indeed, when pressed during his deposition, Professor Libchaber even admitted
24
     that “a judge may look at the general practice in order to say I believe that if everyone
25   is late, so timely is untimely”. (Libchaber Dep. (Ex. 1) 194:11-13.)
26       9
          (Fauvarque-Cosson Rebuttal Report at 5; Huber Rebuttal Report (Ex. 26) at 10-
27   11; see also Libchaber Opening Report ¶ 49.)
28
                                                                      Case No. 17-cv-0108-GPC-MDD
                                                         QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 13
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110050 Page 18 of
                                      32


 1   Rights (Ex. 21) § 4.6.3.2.) The point is not to be a trap for the unwary patent holder,
 2   but rather to prevent inequitable conduct.
 3           Therefore, as Apple’s French law expert said in another case: “ETSI focuses on
 4   the members’ intent rather than an objective measure of timeliness.”10 Samsung
 5   Report (Ex. 13) at 14. The ETSI Guide on IPR, when discussing timely disclosure of
 6   IPRs states that “‘Intentional Delay’ has arisen when it can be demonstrated that an
 7   ETSI member has deliberately withheld IPR disclosures significantly beyond what
 8   would be expected from normal considerations of ‘Timeliness’”. § 2. The parties’
 9   French law experts agree that a court would consider whether there had been an
10   intentional delay in assessing an alleged breach of Clause 4.1 of the ETSI IPR Policy.
11   (Libchaber Opening Report ¶ 52; Fauvarque-Cosson Rebuttal Report (Ex. 14) at 1.)
12   For example, in assessing compliance with the obligation in Clause 4.1, a French
13   judge would likely consider whether the allegedly untimely-disclosed IPR was later
14   the subject of a FRAND commitment. (Fauvarque-Cosson Rebuttal Report at 8.) A
15   patent that is the subject of a FRAND declaration is not being withheld from other
16   ETSI members, and the patent holder is not engaging in patent ambush. See also
17   Apple v. Samsung, Tōkyō Chihō Saibansho [Tokyo Dist. Ct.] May 16, 2014, No. 2013
18   (Ne) 10043 at 128 (Japan) (permitting infringement claim despite alleged breach of
19   Clause 4.1 in part because the late-disclosed IPR was ultimately the subject of a
20   FRAND declaration).
21           Apple’s contrary position appears to be based on the mistaken view of its
22   French law expert that any representative at an ETSI standard-setting meeting has
23   knowledge of all the essential IPRs of the company it represents. (See Libchaber
24
25
        10
           Notably, the obligation to use “reasonable endeavours” to timely disclose IPR
     does not imply “any obligation on MEMBERS to conduct IPR searches”. (ETSI IPR
26   Policy Clause 4.2.) The absence of an obligation to conduct IPR searches is another
27   factor a French judge would consider to evaluate whether a party used “reasonable
     endeavours” to timely disclose IPRs.
28
                                                                     Case No. 17-cv-0108-GPC-MDD
                                                        QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                  14
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110051 Page 19 of
                                      32


 1   Opening Report ¶ 63 (“It is [im]possible that a SEP holder ignores the importance of a
 2   single IPR . . . if this SEP holder participates in the technical discussions relating to a
 3   standard”); see also ¶¶ 55.) This presumption is flatly wrong. As noted by Professor
 4   Fauvarque-Cosson, “patent applications change during prosecution, and standards
 5   often change throughout development [. . . A party] is not always able to become
 6   aware of the fact that it actually owns potentially essential IPRs, particularly for
 7   holders of large patent portfolios and with regard to complicated IPR.” (Fauvarque-
 8   Cosson Rebuttal Report (Ex. 14) at 8; see also Huber Rebuttal Report (Ex. 26) at 10.).
 9      2. Qualcomm Counter-Determination No. 2: An IPR Need Not Be Disclosed
10         to ETSI Before the Standard to Which It is Essential Is Adopted for that
11         Disclosure to Comply with Clause 4.1.
12         Apple suggests that the adoption of the relevant standard is the deadline for
13   what constitutes “timely” disclosure. But the ETSI IPR Policy contains no bright-line
14   rules about when a disclosure must occur in order to be timely, and the Court should
15   determine as much.
16         The text of Clause 4.1 of ETSI IPR Policy simply requires members “to inform
17   ETSI of ESSENTIAL IPRs in a timely fashion” and imposes no set limit on what
18   constitutes “timely”. Apple admits as much when it notes that “‘timely’ has no
19   explicit definition” and that it is, instead, a “vague legal notion with imprecise limits”.
20   (Motion at 12.) Any bright-line cut-off would be inconsistent with the notion that
21   Clause 4.1 imposes an obligation of means, that is, one that “does not have to actually
22   succeed”. (Motion at 11.)
23         As discussed in Qualcomm’s opening brief, testimony of the drafters of a
24   contract is relevant to its interpretation. (ECF No. 876 at 3.) Dr. Bertram Huber, a
25   drafter of the ETSI IPR Policy, confirms that the Policy’s drafters meant to permit
26   disclosure of an IPR after the adoption of the standard to which it is essential,
27   explaining that the drafters never intended to require disclosure of all IPRs prior to the
28
                                                                       Case No. 17-cv-0108-GPC-MDD
                                                          QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                  15
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110052 Page 20 of
                                      32


 1   adoption of a standard. Dr. Huber writes,
 2                it was generally understood by the drafters of the ETSI IPR
                  Policy that it would be unrealistic to expect complete or
 3                close to complete disclosure of ESSENTIAL IPRs prior to
                  adoption of a standard. Patent applications change during
 4                prosecution, and standards often change throughout
                  development, so uncertainty as to whether all essential IPRs
 5                have been disclosed can never be eliminated. The ETSI IPR
                  Policy drafters further recognized that it is practically
 6                impossible for the owner of a large portfolio of IPRs to
                  become aware of every potential claim it may own before
 7                the final versions of many standards are adopted.
 8   (Huber Rebuttal Report (Ex 26) at 10.)
 9         The parties’ French law experts agree that the disclosure of an IPR after the
10   date the standard to which it is essential is adopted may be “timely”. Professor
11   Libchaber argues that “timely” does not “refer[] to a specific point in time . . . such as
12   the freeze date of a technical specification (or standard)”. (Libchaber Opening Report
13   (Ex. 15) ¶ 39; see also Fauvarque-Cosson Rebuttal Report at 2.) Apple’s French law
14   expert also admitted that there is no set time after the patented technology is
15   incorporated into the standard at which a disclosure is required. (Libchaber
16   Dep. 203:11-14. (admitting that disclosure need not “happen within a set period of
17   time of the particular technology being specified in the standard”).)
18         A U.S. court has held that disclosure need not occur before adoption of the
19   relevant standard. In Huawei Techs. Co. v. T-Mobile US, Inc., the court was presented
20   with the argument “that the window for disclosing IPR is closed on the day the
21   standard is adopted (or the technical specification is published), and if IPR is not
22   disclosed by that day, the disclosure obligation has been violated”. No. 2:16-CV-
23   00052-JRG-RSP, 2017 WL 3954108, at *3 (E.D. Tex. Aug. 29, 2017), adopted by,
24   2017 WL 3927177 (E.D. Tex. Sept. 6, 2017). The court rejected that argument:
25                This does not mean there is a bright-line rule requiring a
26                member to disclose IPR that might be essential before a
                  standard is adopted. There may be a circumstance in which,
27                despite a member’s reasonable endeavours, IPR that might
28                have been essential to a proposed standard was not disclosed
                                                                      Case No. 17-cv-0108-GPC-MDD
                                                         QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 16
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110053 Page 21 of
                                      32


 1                before the standard was adopted. The ETSI Guide therefore
                  emphasizes that a member’s duty to use ‘reasonable
 2                endeavours’ to disclose IPR that might be essential
 3                continues even after the standard is adopted. See, e.g., ESTI
                  [sic] Guide on IPRs (November 27, 2008) § 4.6.3.4, Dkt.
 4                257-5. Id.
 5
           Apple’s position that an IPR must be disclosed prior to the adoption of a
 6
     standard does not withstand even casual scrutiny. For example, Professor Libchaber
 7
     analyzes some Qualcomm patents that were applied for after the date that the standard
 8
     to which they were declared essential was adopted. (See, e.g., Libchaber Rebuttal
 9
     Report ¶ 120(43).) It would be absurd to require Qualcomm to declare to ETSI a
10
     patent filing that did not yet exist and would not be made until later, lest its declaration
11
     be deemed “untimely”.
12
           This is not to say that a party may conceal from ETSI the essentiality of an IPR
13
     that it knows is essential to a standard prior to the adoption of that standard. As
14
     discussed, the ETSI IPR Policy does not condone “intentional delay”, which involves
15
     “deliberately withheld IPR disclosures”. (ETSI Guide on IPRs § 4.6.3.2.) But the
16
     mere disclosure of an IPR after the adoption of a standard does not automatically
17
     make that disclosure untimely, absent deliberate concealment. Indeed, the cases cited
18
     by Apple support Qualcomm’s position. See Apple, Inc. v. Motorola Mobility, Inc.,
19
     886 F. Supp. 2d 1061, 1068 (W.D. Wis. 2012) (“[M]embers of ETSI should disclose
20
     intellectual property rights that they know are relevant to potential standards while the
21
     standard is being discussed and before the standard is adopted.”) (emphasis added); id.
22
     at 1086 (“[T]he policy clearly requires members to make efforts to disclose intellectual
23
     property rights before a standard is adopted.”) (emphasis added) (referring to the
24
     obligation of reasonable endeavours, which applies at all times). Similarly, Core
25
     Wireless did not establish a bright-line rule, but merely noted that on the specific
26
     record of the case, a disclosure four years after the adoption of the standard was not
27
     timely. In that case, Nokia first disclosed a patent as essential in July 2002 despite the
28
                                                                       Case No. 17-cv-0108-GPC-MDD
                                                          QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 17
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110054 Page 22 of
                                      32


 1   fact that “Nokia’s employees” had “acknowledged” it was potentially essential in a
 2   report created in 1997, or more than 4 years earlier. Core Wireless Licensing S.A.R.L.
 3   v. Apple Inc., 899 F.3d 1356, 1366 (Fed. Cir. 2018). The court merely held that in
 4   such circumstances, a “reading of the policy, which would define a timely disclosure
 5   as one occurring as late as four years after the adoption of the standard, is unsupported
 6   in the record”. Id. at 1368 (emphasis added).
 7      3. Qualcomm Counter-Determination No. 3: The Obligation in Clause 4.1 To
 8         Timely Disclose IPRs Is an Obligation of Means and Is Not “Heightened”
 9         for IPR Owners Making Technical Contributions.
10         Pointing to the last sentence of Clause 4.1, Apple argues that an ETSI member
11   submitting a technical proposal for a standard is held to a “heightened” good faith
12   obligation that (1) is not an obligation of means and; (2) sets the adoption of that
13   technical proposal as the deadline for the disclosure of any patents as potentially
14   essential. (Motion at 13-14.) Apple is wrong on both counts.
15         As an initial matter, Apple’s justification for a “heightened standard” is that the
16   first sentence of Clause 4.1 uses the term “reasonable endeavors” and that the final
17   sentence addressing technical proposals uses the phrase “bona fide basis”. But
18   according to Apple’s own expert “‘Bona fide’ is Latin for ‘good faith’”. (Samsung
19   Report at 13.) And “good faith” simply requires “‘the care of a reasonable person’”.
20   (Fauvarque-Cosson Rebuttal Report at 7-8 (internal citation omitted).) The use of the
21   phrase “in particular” in the final sentence of Clause 4.1 means that it simply
22   describes a particular case of the general “reasonable endeavours” standard. Apple
23   provides no basis for drawing a distinction between what in both instances is simply
24   an obligation to act reasonably in the circumstances. Instead, as explained above, the
25   two clauses merely distinguish between the knowledge of the participants—one that
26   has not made a technical proposal and the other that has. There is no heightened
27   obligation.
28
                                                                      Case No. 17-cv-0108-GPC-MDD
                                                         QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 18
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110055 Page 23 of
                                      32


 1         To the contrary, regardless of the status of the particular patent holder, Clause 4
 2   imposes an “obligation of means” to timely disclose IPRs. In an obligation of means,
 3   “the promisor must only bring his care and diligence to his mission, but does not have
 4   to actually succeed”. (Fauvarque-Cosson Rebuttal Report at 3.) Therefore, even if an
 5   IPR disclosure is, in fact, not made “in a timely fashion”, that alone does not
 6   constitute a breach of Clause 4.1; it must also be shown that there was a failure to
 7   exercise diligence. (Id. at 4.) Apple’s French law expert agrees: “[a] French judge
 8   would just say it is an obligation of means. Everyone agrees about this.” (Libchaber
 9   Dep. 191:4-6.; see also Libchaber Opening Report ¶ 54 (“Clause 4 asks for disclosure
10   of SEPs, but a timely disclosure does not appear as a steadfast exigency, rather it is an
11   act of good faith.”).)
12         Apple’s argument that the presence of the term “bona fide” means that the
13   obligation of “good faith” is no longer an obligation of means fails. As the parties
14   stipulated, good faith is required in carrying out all agreements under French law. But
15   as discussed, good faith merely requires “the care of a reasonable person”; it does not
16   guarantee any particular outcome, including the successful disclosure of all essential
17   IPRs. (Fauvarque-Cosson Rebuttal Report at 7-8.) And an obligation of means is the
18   same—no guarantee of any outcome. (Id. at 3.) That is, it requires a party to act
19   reasonably. So an obligation of good faith and an obligation of means are entirely
20   consistent.
21         Finally, Apple argues that reference in the final sentence of Clause 4.1 to IPR
22   that “might be ESSENTIAL if that proposal is adopted” means a patent holder making
23   a technical proposal must identify any related patents before adoption of the standard.
24   But “if that proposal is adopted” defines the universe of essential patents, not the
25   timing of the disclosure. And for the reasons already described, such a bright line
26   timing rule would be impracticable—relevant patents may not yet have been applied
27   for or may change in the application process, for example. Apple’s argument here is
28
                                                                      Case No. 17-cv-0108-GPC-MDD
                                                         QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 19
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110056 Page 24 of
                                      32


 1   precisely what was rejected by the Huawei court. There, the court cited the “bona
 2   fide” clause, and assumed “Huawei submitted a technical proposal for the LTE
 3   standard”. 2017 WL 3954108, at *2. Nevertheless, it held that there is no “bright-line
 4   rule requiring a member to disclose IPR that might be essential before a standard is
 5   adopted”. Id. at *3. Prior to this case, at least, Apple’s expert also agreed: “The
 6   language of Article 4.1 thus focuses on the efforts made by the member and does not
 7   set forth a set term or deadline by which the disclosure must be made.” (Samsung
 8   Report at 13.)
 9   VI.        APPLE’S DETERMINATION NO. 4.
10              While Apple asks this Court to make a determination that “the definition of
11   ‘essential’ provided in Clause 15 of the ETSI IPR Policy is clear and unambiguous”,
12   its true contention is that Qualcomm’s patents that relate to an optional part of the
13   relevant ETSI standards cannot be essential under the ETSI IPR policy.11 (Motion at
14   15-18.) Aware that its rewrite of the ETSI definition of “essential” narrows patents
15   that would be considered “essential”, Apple further attempts to dissociate the FRAND
16   commitment from the definition of “essential”. (Id. at 15.) Apple’s positions are
17   wrong as a matter of French law. Accordingly, Qualcomm proposes two counter-
18   determinations.
19      1. Qualcomm’s Counter-Determination No. 4: IPRs Practicing Optional
20              Elements of ETSI Standards Are Essential to Those Standards, Except as
21              They Relate Solely to an Informative Annex.
22              Under the ETSI IPR Policy, an IPR (such as a patent) is “ESSENTIAL” if “it is
23   not possible on technical (but not commercial) grounds . . . to make, sell, lease,
24   otherwise dispose of, repair, use or operate EQUIPMENT or METHODS which
25
26         11
           See, e.g., Wells Opening Report ¶ 318 (Ex. 27); see also Stevenson Dep. at
27   93:2-8 (Ex. 28); Stark Dep. at 267:7-12 (Ex. 29); Lanning Dep. at 57:15-58:18 (Ex.
     30); Bims Dep. at 60:13-16 (Ex. 31).
28
                                                                        Case No. 17-cv-0108-GPC-MDD
                                                           QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                   20
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110057 Page 25 of
                                      32


 1   comply with a STANDARD without infringing that IPR”. (ETSI IPR Policy Clause
 2   15.6.) And “STANDARD” is defined as “any standard adopted by ETSI including
 3   options therein”. (Id. Clause 15.11 (emphasis added).) It is evident from the plain
 4   language that optional elements of a standard are part of that standard and that patents
 5   reading on optional elements are, in fact, standard-essential patents.
 6         A brief explanation of the various parts of the ETSI standards and related terms
 7   reinforces that conclusion. ETSI standard documents define the expected behavior of
 8   a device when performing various functions, which is necessary to insure
 9   interoperability. (See Williams Expert Report (Ex. 32) ¶ 20.) It may be mandatory
10   for a device to support some functions and optional for a device to support other
11   functions. But where an optional function is practiced, the standard defines the
12   expected behavior of the device. As Apple’s own technical expert, Robert Akl
13   explained: “An optional feature of a standard is part of the standard that if you want
14   to implement this feature, you follow what’s in the standard”. (Akl Dep. (Ex. 33) at
15   156:24-157:1.)
16         The standards themselves are in accord. First, the ETSI Drafting Rules explain
17   that “Normative [clauses] contain provisions to which it is necessary to conform in
18   order to be able to claim compliance to the ETSI deliverable.” (ETSI Drafting Rules
19   at 194 (Sept. 28, 2018) (Ex. 34)). Importantly, normative clauses of a standard
20   address both mandatory and optional parts of the standard. (Id. at 185.) A mandatory
21   or required element of a standard is one that “must be implemented in order for the
22   resulting product to be considered to be compliant” with that standard. (Rudi Bekkers
23   & Andrew Updegrove, A study of IPR policies and practices of a representative group
24   of Standards Setting Organizations worldwide (2012) (Ex. 35) at 40-41.) Optional
25   elements do not need to be implemented to be compliant with the mandatory elements
26   of the standard, but an optional element must be implemented as prescribed in order to
27   practice that portion of the standard. (See ETSI, A Guide to Writing World Class
28
                                                                     Case No. 17-cv-0108-GPC-MDD
                                                        QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                21
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110058 Page 26 of
                                      32


 1   Standards (2013) at 24 (Ex. 36).)
 2         The fact that standard “compliance” encompasses optional features is carried
 3   throughout the standards. For example: TS 26.445, a technical specification for
 4   “Enhanced Voice Services (EVS)” code, is part of both the 3G and LTE standards.
 5   (See Jayant Expert Report (Ex. 37) ¶ 44, App’x A at 1-18.) It is an optional portion of
 6   those standards, however, because it states that devices “should” as opposed to
 7   “shall,” support the EVS codec. (TS 26.114 v.12.16.0 (Ex. 38) at § 5.2.1.1.) But if a
 8   device performs EVS, it must do so in compliance with TS 26.445 to be standard-
 9   compliant. In fact, ETSI specifically defines a set of tests to confirm “a standard
10   compliant implementation of” TS 26.445. (TS 26.444 V.12.2.0 (Ex. 39) at § 4.1.)
11         As noted above, the ETSI IPR policy definition of “ESSENTIAL” incorporates
12   the definition of “STANDARD”, which clearly includes both mandatory and optional
13   elements in. Thus, when assessing whether it is possible to comply with the portions
14   of a standard relevant to a patent without infringing that patent, one must include all
15   mandatory and optional portions of the STANDARD. In more concrete terms, such as
16   in the case of TS 26.445, a device practicing EVS without following TS 26.445 would
17   not be 3G EVS standard-compliant even though it may otherwise comply with other
18   portions of the 3G standards. Thus, any patent infringed by compliance with the
19   optional feature is a standard-essential patent.
20         Finally, normative clauses, addressing mandatory or optional portions of the
21   standards, are separate and distinct from informative annexes. Informative annexes
22   exist to “give additional information intended to assist the understanding or use of the
23   ETSI deliverable and shall not contain provisions to which it is necessary to conform
24   in order to be able to claim compliance to the ETSI deliverable.” (ETSI Drafting
25   Rules at 194 (Sept. 28, 2018) (Ex. 34) (emphasis in original).) Therefore, compliance
26   with the standard cannot require that the text of the informative annexes be practiced
27   because those provisions are not “necessary to conform in order to be able to claim
28
                                                                     Case No. 17-cv-0108-GPC-MDD
                                                        QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 22
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110059 Page 27 of
                                      32


 1   compliance”. See id.
 2         Every claim element of each claim of each standard-essential patent analyzed
 3   by Qualcomm’s experts in this case cites to at least one normative portion of a
 4   standard. (Gitlin Opening Report (Ex. 40) ¶ 10, App’x A at 1-19.) Qualcomm’s
 5   experts have, therefore, by definition, demonstrated these patents are standard-
 6   essential. While Apple now argues that “if a patent covers an optional part of the
 7   standard, it cannot be a ‘standard-essential patent’” (Motion at 16), Apple and its
 8   experts have not consistently taken that position. Apple acknowledged in its First
 9   Amended Complaint that the “term essential need not mean the patent is essential for
10   a required implementation of a standard; it might mean the patent is essential to an
11   optional implementation”. (Apple’s First Amended Complaint (ECF No. 083) ¶ 35.)
12   Even one of Apple’s experts, Robert Akl, agreed that a patent directed to an optional
13   feature can be essential, noting: “[i]f that section of the standard is for an optional
14   feature, then it is essential to the optional part of the standard, and if that section of the
15   standard is required, then it is essential to the required part of the standard.” (Akl
16   Dep. (Ex. 33) at 170:9-13; see also id. at 156:4-7, 170:13-17.)
17         Apple’s remaining arguments are unrelated to the definition of “essential”
18   under the ETSI IPR policy. For example, through its expert Jonathan Wells, Apple
19   contends that there is at least one instance in which “Apple does not use an optional
20   portion of a standard on which Qualcomm alleges it has a patent” and thus the patent
21   is not essential. (Motion at 17.) This reasoning misunderstands essentiality under the
22   IPR policy; indeed, it merely identifies a factual circumstance in which an optional
23   portion of a standard was not utilized. But that does not change the fact that the ETSI
24   IPR Policy specifically includes all portions of the standard, mandatory or optional, in
25   the definition of “STANDARD”, and, therefore, any patents that would be infringed
26   in order to practice any portion of the standard are standard-essential. Apple’s
27   interpretation “would lead to the absurd result that whenever an implementer or
28
                                                                        Case No. 17-cv-0108-GPC-MDD
                                                           QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                  23
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110060 Page 28 of
                                      32


 1   prospective licensee would intend to apply an optional part of a standard, it could not
 2   rely on the FRAND commitment made by the holder of the respective essential IPR.”
 3   (Huber Rebuttal Report (Ex. 26) at 12.) As a result, IPR holders could choose not to
 4   negotiate with prospective licensees toward reaching a FRAND licensee agreement on
 5   optional portions of the standards or ever grant a license to anyone, which could not
 6   have been what ETSI intended. Id.
 7         Apple’s citation to TCL Commc’n Tech. Holdings, Ltd. v. Telefonaktiebolaget
 8   LM Ericsson does not support its position. No. SACV 14-341 JVS(DFMx), 2018 WL
 9   4488286, at *15 (C.D. Cal. Sept. 14, 2018). The question for the TCL court was not
10   whether patents practicing optional portions of the standard were standard essential,
11   but rather the “only dispute that arose [in that case] concerning ETSI’s definition of
12   essential was whether the informative annex was part of the 3G standard”. Id.
13   (emphasis added). The court noted the clear distinction between informative and
14   normative annexes with respect to how essentiality should be understood. Id. On the
15   one hand, “informative annexes ‘shall not contain provisions to which it is necessary
16   to conform in order to be able to claim compliance with the ETSI deliverable’”. Id.
17   On the other hand, “the definition of normative annex directly above the definition of
18   informative annex . . . states that provisions in the normative annexes are necessary to
19   conform in order to be able to claim compliance with the standard.” Id. The court
20   made no finding that optional elements in and of themselves cannot be essential
21   regardless of whether they were found in normative clauses or informative annexes.
22   Therefore, the portion of the court’s holding that it “agrees with TCL that patents for
23   inventions solely in the informative annex, while part of a standard, are not standard-
24   essential patents” has no bearing here because, as noted above, for the 92 SEPs at
25   issue in this case, every claim element for each claim cites to at least one “normative”
26   section. See id. (emphasis added); (see also Gitlin Opening Report ¶ 10, App’x A).
27         Moreover, a comprehensive study commissioned by the US National
28
                                                                     Case No. 17-cv-0108-GPC-MDD
                                                        QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                24
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110061 Page 29 of
                                      32


 1   Academies of Science, Board of Science, Technology, and Economic Policy (STEP)
 2   Project on Intellectual Property Management in standard setting processes, found that
 3   “[i]n all the policies . . . studied, [including ETSI,] the definition of essential IPR is
 4   limited to the normative clauses in the standards”. (Bekkers & Updegrove (Ex. 35) at
 5   40 (emphasis added).) The study then explained that:
 6                Informative elements are protected by the SSO’s copyright,
                  but are not relevant from an implementation or patent
 7                perspective. However, in the normative clauses, there may
                  be both mandatory portions (those elements that must be
 8                implemented in order for the resulting product to be
                  considered to be compliant) and optional portions. In fact, it
 9                is quite common for a standard to include numerous optional
                  portions, some of which may never be implemented by
10                manufacturers at all, while others may eventually become
                  implemented in nearly every product. IPR policies may
11                apply the same licensing obligations to claims that may be
                  infringed by implementation of the optional portions of a
12                standard, or may restrict obligations to the mandatory
                  sections only. (Id. at 40-41, emphasis added.)
13
           As the study recognized, ETSI did not restrict its obligations to
14
     mandatory/required portions, but expressly provides that “options therein” will also be
15
     essential. (ETSI IPR Policy Clause 15.11.)
16
           Accordingly, this Court should determine that, as a matter of French law,
17
     optional elements of ETSI standards are essential to those standards under the ETSI
18
     IPR Policy, except as they relate solely to the informative annex.
19
        2. Qualcomm’s Counter-Determination No. 5: Qualcomm’s ETSI FRAND
20
           Commitment Applies to IPRs Only to the Extent that the IPR(s) Are or
21
           Become, and Remain ESSENTIAL
22
           The plain language of the ETSI IPR Policy obligates a patent holder to commit
23
     to license a patent on FRAND terms only “to the extent that the IPR(s) are or
24
     become, and remain ESSENTIAL to practice that/those STANDARD(S).” (ETSI
25
     IPR Policy Appendix A (“IPR Information Statement and Licensing Declaration”)
26
     (emphasis added)). Indeed, a party making an ETSI IPR licensing declaration must
27
     only “declare [] . . . [t]o the extent that the IPR(s) disclosed . . . are or become, and
28
                                                                        Case No. 17-cv-0108-GPC-MDD
                                                           QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                  25
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110062 Page 30 of
                                      32


 1   remain ESSENTIAL”, that they are “prepared to grant irrevocable licenses under” the
 2   terms and conditions of those IPR(s). (Id.; see, e.g., Q2014FTC00032671 (Ex. 41).)
 3   It thus follows that a patent holder is not obligated to license a patent on FRAND
 4   terms if it is not “essential” under the ETSI definition.12 Contrary to this plain
 5   language, Apple argues that a patent “becomes ‘FRAND encumbered’” simply
 6   because a patent is “included in an IPR licensing declaration”. (Motion at 15, 17.)
 7   The only support Apple cites is this Court’s order addressing Qualcomm’s request for
 8   an anti-suit injunction. (Id. at 15 (citing Apple Inc. v. Qualcomm Inc., No. 3:17-cv-
 9   108-GPC-MDD, 2017 WL 3966944, at *1 (S.D. Cal. Sep. 7, 2017)).) Nothing in that
10   decision relates to the issue, let alone supports Apple’s position. In fact, Apple’s
11   position runs contrary to the policies that undergird the ETSI IPR Policy as it would
12   have the effect of narrowing the patents that are subject to a FRAND licensing
13   commitment.
14                                        CONCLUSION
15            For the foregoing reasons, Qualcomm respectfully requests that the Court
16   determine the issues of French law as set forth above.
17
18
19
20
21
22
23
24
         12
25         Notably, when Qualcomm (and other industry participants) make declarations
     that patents are essential (as in this case), they make good faith efforts to identify these
26   patents as required by ETSI. That it may be the case that those patents turn out not be
27   actually essential does not negate the good faith efforts utilized in making those
     identifications.
28
                                                                       Case No. 17-cv-0108-GPC-MDD
                                                          QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
                                                 26
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110063 Page 31 of
                                      32


  1    Dated: March 8, 2019             Respectfully submitted,
  2                                     By    /s/ Evan R. Chesler
  3                                          Evan R. Chesler

  4                                     CRAVATH, SWAINE & MOORE LLP
                                        Evan R. Chesler (pro hac vice)
  5                                     (N.Y. Bar No. 1475722)
                                        echesler@cravath.com
  6                                     Keith R. Hummel (pro hac vice)
                                        (N.Y. Bar No. 2430668)
  7                                     khummel@cravath.com
                                        Richard J. Stark (pro hac vice)
  8                                     (N.Y. Bar No. 2472603)
                                        rstark@cravath.com
  9                                     Antony L. Ryan (pro hac vice)
                                        (N.Y. Bar No. 2784817)
 10                                     aryan@cravath.com
                                        Gary A. Bornstein (pro hac vice)
 11                                     (N.Y. Bar No. 2916815)
                                        gbornstein@cravath.com
 12                                     J. Wesley Earnhardt (pro hac vice)
                                        (N.Y. Bar No. 4331609)
 13                                     wearnhardt@cravath.com
                                        Yonatan Even (pro hac vice)
 14                                     (N.Y. Bar No. 4339651)
                                        yeven@cravath.com
 15                                     Vanessa A. Lavely (pro hac vice)
                                        (N.Y. Bar No. 4867412)
 16                                     vlavely@cravath.com
                                        Worldwide Plaza
 17                                     825 Eighth Avenue
                                        New York, New York 10019
 18                                     Telephone: (212) 474-1000
                                        Facsimile: (212) 474-3700
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                          Case No. 17-cv-0108-GPC-MDD
                                                QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
Case 3:17-cv-00108-GPC-MDD Document 1023 Filed 03/08/19 PageID.110064 Page 32 of
                                      32


                                        QUINN EMANUEL URQUHART &
  1                                     SULLIVAN, LLP
                                        David A. Nelson (pro hac vice)
  2                                     (Ill. Bar No. 6209623)
                                        davenelson@quinnemanuel.com
  3                                     Stephen Swedlow (pro hac vice)
                                        (Ill. Bar No. 6234550)
  4                                     stephenswedlow@quinnemanuel.com
                                        500 West Madison St., Suite 2450
  5                                     Chicago, Illinois 60661
                                        Telephone: (312) 705-7400
  6                                     Facsimile: (312) 705-7401
  7
                                        Alexander Rudis (pro hac vice)
  8                                     (N.Y. Bar No. 4232591)
                                        alexanderrudis@quinnemanuel.com
  9                                     51 Madison Ave., 22nd Floor
                                        New York, New York 10010
 10                                     Telephone: (212) 849-7000
                                        Facsimile: (212) 849-7100
 11
                                        Sean S. Pak (SBN 219032)
 12                                     seanpak@quinnemanuel.com
                                        50 California St., 22nd Floor
 13                                     San Francisco, California 94111
                                        Telephone: (415) 875-6600
 14                                     Facsimile: (415) 875-6700
 15
                                        JONES DAY
 16                                     Karen P. Hewitt (SBN 145309)
                                        Randall E. Kay (SBN 149369)
 17                                     rekay@jonesday.com
                                        4655 Executive Drive, Suite 1500
 18                                     San Diego, California 92121
                                        Telephone: (858) 314-1200
 19                                     Facsimile: (858) 345-3178
 20                                     Attorneys for Defendant and
                                        Counterclaim-Plaintiff
 21                                     QUALCOMM INCORPORATED
 22
 23
 24
 25
 26
 27
 28
                                                           Case No. 17-cv-0108-GPC-MDD
                                                 QC’s OPP’N TO APPLE’S RULE 44.1 MOTION
